IN this case a writ.of Habeas Corpus cum causa issued to the County Court of Anne Arundel.
On motion of the defendant by George Plater, his attorney, suggesting that the County Court had refused to obey the writ, and had proceeded in the said action. It was *20ordered, that the County Court supersede and stay all further proceedings in the said action before them and transmit the proceedings to this Court.
Also ordered, that the Justices of the County aforesaid, then sitting in the said Court, be summoned to appear before this Court at the next term to answer their contempt in disobeying their Majesties’ said writ of Habeas Corpus fo them directed.